                  Case 20-12836-JTD              Doc 95-1        Filed 12/01/20         Page 1 of 3




                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                             )       Chapter 11
    In re:                                                   )
                                                             )       Case No. 20-12836 (JTD)
    CRED INC., et al.,                                       )
                                                             )       (Jointly Administered)
                                                  1
                                       Debtors.              )
                                                             )      Hearing Date: Dec. 17, 2020 at 11:00 a.m. (ET)
                                                             )      Obj. Deadline: Dec. 10, 2020 at 4:00 p.m. (ET)



             NOTICE OF DEBTORS’ MOTION FOR ENTRY OF AN ORDER
         (I) AUTHORIZING EMPLOYMENT AND RETENTION OF SONORAN
    CAPITAL ADVISORS, LLC TO PROVIDE DEBTORS A CHIEF RESTRUCTURING
     OFFICER AND CERTAIN ADDITIONAL PERSONNEL AND (II) DESIGNATING
       MATTHEW FOSTER AS DEBTORS’ CHIEF RESTRUCTURING OFFICER

             PLEASE TAKE NOTICE that a hearing on the annexed Debtors’ Motion for Entry of an

Order (I) Authorizing Employment and Retention of Sonoran Capital Advisors, LLC to Provide

Debtors a Chief Restructuring Officer and Certain Additional Personal and (II) Designating

Matthew Foster as Debtors’ Chief Restructuring Officer (the “Motion”) filed by the Debtors,

shall be considered at a hearing before the Honorable John T. Dorsey, United States Bankruptcy

Judge for the District of Delaware, at the Court, 824 North Market Street, 5th Floor, Courtroom

5, Wilmington, Delaware 19801, on December 17, 2020 at 11:00 a.m. (Eastern Time).

             PLEASE TAKE FURTHER NOTICE that any objections or responses to the relief

requested in the Motion, if any, must be made in writing and filed with the Court on or before

December 10, 2020 at 4:00 p.m. (Eastern Time) and shall be served on: (a) the Office of the

United States Trustee, 844 King Street, Suite 2207, Wilmington, Delaware 19801 (Attn: Joseph


1
      The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification number,
      as applicable, are as follows: Cred Inc. (8268), Cred (US) LLC (5799), Cred Capital, Inc. (4064), Cred
      Merchant Solutions LLC (3150), and Cred (Puerto Rico) LLC (3566). The Debtors’ mailing address is 3 East
      Third Avenue, Suite 200, San Mateo, California 94401.
             Case 20-12836-JTD        Doc 95-1      Filed 12/01/20        Page 2 of 3




McMahon (Joseph.McMahon@usdoj.gov) and John Schanne (John.Schanne@usdoj.gov)); (b)

Paul Hastings LLP, 600 Travis Street, Fifty-Eighth Floor, Houston, Texas 77002 (Attn: James T.

Grogan (jamesgrogan@paulhastings.com) and Paul Hastings LLP, 200 Park Avenue, New York,

New York 10166 (Attn: G. Alexander Bongartz (alexbongartz@paulhastings.com)), proposed

co-counsel for the Debtors; and (c) Cousins Law LLC, Brandywine Plaza West, 1521 Concord

Pike, Suite 301, Wilmington, Delaware 19803 (Attn. Scott D. Cousins (scott.cousins@cousins-

law.com)), proposed co-counsel for the Debtors.

       PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS TO THE

MOTION ARE TIMELY FILED, SERVED AND RECEIVED IN ACCORDANCE WITH

THIS NOTICE, THE COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION

WITHOUT FURTHER NOTICE OR HEARING.

                          [Remainder of page intentionally left blank.]




                                               2
            Case 20-12836-JTD   Doc 95-1    Filed 12/01/20   Page 3 of 3




Dated: December 1, 2020
       Wilmington, Delaware
                                  /s/ Scott D. Cousins
                                  Scott D. Cousins (No. 3079)
                                  COUSINS LAW LLC
                                  Brandywine Plaza West
                                  1521 Concord Pike, Suite 301
                                  Wilmington, Delaware 19803
                                  Telephone: (302) 824-7081
                                  Facsimile: (302) 295-0331
                                  Email: scott.cousins@cousins-law.com
                                  - and -
                                  James T. Grogan (admitted pro hac vice)
                                  Mack Wilson (admitted pro hac vice)
                                  PAUL HASTINGS LLP
                                  600 Travis Street, Fifty-Eighth Floor
                                  Houston, Texas 77002
                                  Telephone: (713) 860-7300
                                  Facsimile: (713) 353-3100
                                  Email: jamesgrogan@paulhastings.com
                                         mackwilson@paulhastings.com
                                  - and -
                                  G. Alexander Bongartz (admitted pro hac vice)
                                  Derek Cash (admitted pro hac vice)
                                  PAUL HASTINGS LLP
                                  200 Park Avenue
                                  New York, New York 10166
                                  Telephone: (212) 318-6000
                                  Facsimile: (212) 319-4090
                                  Email: alexbongartz@paulhastings.com
                                         derekcash@paulhastings.com

                                  Proposed Co-Counsel to the Debtors




                                        3
